DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-15 are presented for examination.

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,951,458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

3.	Claim(s) 1-15 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krishnamurthy et al. (hereafter, “Krishnamurthy”), US 2012/0054770 A1.

Regarding claim 1, Krishnamurthy teaches a computer cluster arrangement for processing a computation task, comprising: 
a plurality of hardware computation nodes (i.e., accelerators 104/accelerator processors 116), a plurality of hardware boosters (i.e., server system(s) 102/processors 114) and a resource manager (i.e., workload manager), the plurality of computation nodes and the plurality of boosters each interfacing a communication infrastructure (i.e., network 108) (i.e., Figs 1-2 and page 3 paragraph [0033], and page 6 paragraph [0052]);
 the resource manager being arranged to assign a selected hardware booster of the plurality of boosters to a first computation node of the plurality of hardware computation nodes for computation of a part of the computation task (i.e., Krishnamurthy, Fig. 2 and in page 4 paragraph [ 0039], discloses: the processors 114 at the server system 102 can be referred to as “surrogate processors” since they are processors performing data-parallel computing of accelerator workloads to supplement the accelerator processor 116. Krishnamurthy, fly Fig. 9, page 3 paragraph [0035], page 4 paragraph [0042], page 5 paragraph [0047] and page 8 paragraph [0070], further discloses the work load manager…adding/assigning server system surrogate processor on the fly), and 
wherein the resource manager is arranged to provide assignment information to the first hardware computation node after the assignment of the selected hardware booster so as to enable the first hardware computation node to output the part of the computation task to the assigned selected hardware booster under control of the first hardware computation node (i.e., Drishnamurthy, in Fig. 2 and  pages 4 paragraph [0038]-[0040], discloses the workload manager 118 dynamically allocates/provides additional kernels 206, 208, 214, 216  (i.e., assignment information) to the server system 102, accelerators (i.e., the first hardware computation node) or both so that additional accelerator workloads can be executed).

Regarding claim 2, Krishnamurthy teaches the computer cluster system according to claim 1, wherein the resource manager is arranged to perform said assignment of the selected hardware booster to the first hardware computation node as a function of a predetermined assignment metric (i.e., page 5 paragraph [0047]), the assignment being static at a start of processing of the computation task and a dynamic assignment during processing of the computation task (i.e., page 5 paragraph [0047]). 

Regarding claim 3, Krishnamurthy teaches the computer cluster system according to claim 2, wherein the resource manager is arranged to perform the dynamic assignment in response to specific computation task characteristics (i.e., page 5 paragraph [0047]). 
Regarding claim 4, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said predetermined assignment metric is formed according to at least one of a group of metric specification techniques, said group of metric specification techniques comprising: a temporal logic, an assignment matrix, an assignment table, a probability function, and a cost function (i.e., page 5 paragraph [0047]). 

Regarding claim 5, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said predetermined assignment metric is specified as a function of at least one of a group of assignment parameters, said group of assignment parameters comprising: resource information, cost information, complexity information, scalability information, a computation log record, compiler information, priority information, and a time stamp (i.e., page 5 paragraph [0047]). 
Regarding claim 6, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said assignment of the selected hardware booster to the first hardware computation node triggers at least one of a group of signals, said group of signals comprising: a remote procedure call, a parameter handover, and a data transmission (i.e., page 3 paragraph [0035]). 
Regarding claim 7, Krishnamurthy teaches the computer cluster system according to claim 1, wherein each hardware computation node of the plurality of computation nodes and each hardware booster of the plurality of hardware boosters respectively interfaces said communication infrastructure via an interfacing unit (i.e., Fig. 1). 
Regarding claim 8, Krishnamurthy teaches the computer cluster system according to claim 7, wherein said interfacing unit comprises at least one of a group of components, said group of components comprising: a virtual interface, a stub, a socket, a network controller, and a network device (i.e., page 2 paragraph [0026]). 
Regarding claim 9, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said communication infrastructure comprises at least one of a group of components, said group of components comprising: a bus, a communication link, a switching unit, a router, and a high speed network (i.e., page 2 paragraph [0026]). 
Regarding claim 10, Krishnamurthy teaches the computer cluster system according to claim 1, wherein each hardware computation node of the plurality of computation nodes comprises at least one of a group of components, said group comprising: a multi-core processor, a cluster, a computer, a workstation, and a multi-purpose processor (i.e., Fig. 2). 
Regarding claim 11, Krishnamurthy teaches the computer cluster system according to claim 1, wherein said selected hardware booster comprises at least one of a group of components, said group of components comprising: a many-core processor, a scalar processor, a co-processor, a graphical processing unit, a cluster of many-core processors, and a monolithic processor (i.e., Fig. 2 and page 3 paragraph [0032]). 
Regarding claim 12, Krishnamurthy teaches the computer cluster system according to claim 2, wherein said resource manager is arranged to update said predetermined assignment metric during computation of said computation task (i.e., page 4 paragraph [0042]). 

Regarding claim 13, Krishnamurthy teaches the computer cluster system according to claim 1, wherein the resource manager is arranged to detect computing capacities of the plurality of boosters and computation task requirements of a computation node of the plurality of computation nodes, and to perform an assignment of a selected one or more boosters of the plurality of boosters to provide required capacities to the hardware computation node (i.e., page 5 paragraph [0049]). 
Regarding claim 14, this claim recites a method performed by a computer cluster system claim 1, discussed above, same rationale of rejection is applicable.

Regarding claim 15, Krishnamurthy teaches the method of claim 14, wherein the first computation node is included in the at least one computation node (i.e., Fig. 1).

Response to Arguments
4.	Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that
(A)	Krishnamurthy fails to disclose the resource manager being arranged to assign a selected hardware booster of the plurality of boosters to a first computation node of the plurality of hardware computation nodes for computation of a part of the computation task.
As to point (A), 
 	Krishnamurthy does disclose the resource manager being arranged to assign a selected hardware booster of the plurality of boosters to a first computation node of the plurality of hardware computation nodes for computation of a part of the computation task (i.e., ., Krishnamurthy, in page 4 paragraph [ 0039], discloses: the processors 114 at the server system 102 can be referred to as “surrogate processors” since they are processors performing data-parallel computing of accelerator workloads to supplement the accelerator processor 116. Krishnamurthy, fly Fig. 9, page 3 paragraph [0035], page 4 paragraph [0042], page 5 paragraph [0047] and page 8 paragraph [0070], further discloses the work load manager…adding/assigning server system surrogate processor on the fly).
Please note that the statement “for computation of a part of the computation task” in claim 1 may be interpreted to be statement of intended use since no actual computation is claimed.
 
(B)	Krishnamurthy fails to discloses wherein the resource manager is arranged to provide assignment information to the first hardware computation node after the assignment of the selected hardware booster so as to enable the first hardware computation node to output the part of the computation task to the assigned selected hardware booster control of the first hardware computation node.
As to point (B), Krishnamurthy does teach the resource manager is arranged to provide assignment information to the first hardware computation node after the assignment of the selected hardware booster so as to enable the first hardware computation node to output the part of the computation task to the assigned selected hardware booster control of the first hardware computation node (i.e., Krishnamurthy, in Fig. 2 and  pages 4 paragraph [0038]-[0040], discloses the workload manager 118 dynamically allocates/provides additional kernels 206, 208, 214, 216  (i.e., assignment information) to the server system 102, accelerators (i.e., the first hardware computation node) or both so that additional accelerator workloads can be executed).
Please note that the statement “so as to enable the first hardware computation node to output the part of the computation task to the assigned selected hardware booster control of the first hardware computation node” in the claim 1 may be interpreted to be statement of intended result since no actual output is claimed.
Also, please note the claim does not explicitly recite or define what is the assignment information.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OANH DUONG/Primary Examiner, Art Unit 2441